Citation Nr: 0418258	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  00-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Entitlement to an increased disability rating for a right 
shoulder disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for a left 
shoulder disorder, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).  

Procedural history

The veteran had active service from April 1977 to September 
1999. 

In a June 2000 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a respiratory 
disorder (claimed as bronchitis) and granted service 
connection for disorders of the right and left shoulder.  The 
RO assigned noncompensable disability ratings for each 
shoulder.  The veteran disagreed with the June 2000 rating 
decision and initiated this appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in August 2000.  

The veteran testified at a personal hearing before a RO 
Hearing Officer in September 2000.  A transcript of that 
hearing has been associated with the veteran's VA claims 
folder.  He did not request a hearing before a Veterans Law 
Judge.

In a November 2000 rating decision, the disability ratings 
assigned the veteran's shoulder disorders were each increased 
to 10 percent.  The veteran continued to express his 
disagreement with that rating.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  



Issues not on appeal

In the June 2000 rating decision the RO also denied a claim 
of entitlement to service connection for a testicular 
disorder.  The veteran appealed that denial.  However, in a 
February 2003 rating decision, the RO granted service 
connection for a testicular disorder and assigned a 10 
percent disability rating.  The veteran has not appealed that 
decision, and accordingly it will be addressed no further in 
this decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review as to "downstream" issues such as  the 
effective date or the compensation level assigned for the 
disability].

In a March 2003 rating decision, the RO denied the veteran's 
claims of entitlement to separate 10 percent disability 
ratings for service-connected tinnitus.  To the Board's 
knowledge, the veteran has not disagreed with that decision.  
Accordingly, that issue is not within the Board's 
jurisdiction and will be addressed no further here.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA adjudication process, 
and the request for appellate review is completed by the 
claimant's filing of a substantive appeal after a statement 
of the case is issued by VA].  See also VAOPGCPREC 2-2003 
[holding, in essence, that separate disability ratings are 
not authorize for so-called "bilateral" tinnitus]. 


FINDINGS OF FACT

1.  The veteran does not have a currently diagnosed 
respiratory disorder and does not so contend. 

2.  The veteran's right shoulder disability is manifested by 
complaints of pain, weakness and loss of function.  Objective 
clinical findings include subacromial abrasion, full range of 
motion, and strength rated at 5 out of 5.  There is no 
evidence of dislocation or malunion.

3.  The veteran's left shoulder disability is manifested by 
complaints of pain, weakness and loss of function.  Objective 
clinical findings include subacromial abrasion, full range of 
motion, and strength rated at 5 out of 5.  There is no 
evidence of dislocation or malunion.


CONCLUSIONS OF LAW

1.  A respiratory disorder was not incurred as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for a higher disability rating for a right 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5203 
(2003).

3.  The criteria for a higher disability rating for left 
shoulder disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71, 4.71a, Diagnostic Code 5203 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a respiratory disorder.  He is also seeking entitlement to 
increased disability ratings for his service-connected right 
and left shoulder disorders.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.



1.  Entitlement to service connection for a respiratory 
disorder.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
generally applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  However, for 
reasons expressed immediately below, the Board finds that 
resolution of the issue of entitlement to service connection 
for a respiratory disorder is based on the operation of law 
and that the VCAA is not applicable.  See Holliday v. 
Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive of the matter.  The Board finds that such is the 
case as to the service connection issue here on appeal.  The 
pertinent facts are not in dispute.  Application of pertinent 
provisions of the law and regulations will determine the 
outcome.  Because, as discussed below, there is no 
respiratory disability and the veteran does not so contend, 
no amount of additional evidentiary development would change 
the outcome of this case; therefore, no VCAA notice is 
necessary.

Therefore, based on the Court's decision in Manning, the 
Board concludes that the provisions of the VCAA are not 
applicable to the particular matter of the veteran's 
entitlement to service connection for a respiratory disorder.  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
and Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim"].  

In any event, the VCAA appears to have been satisfied as to 
this issue.  The veteran received a VCAA notice letter dated 
July 1, 2003 which stated: "It is extremely important to 
identify all evidence of post-service treatment of 
bronchitis."  The letter went into great detail as to what 
was required to establish the veteran's claim.  He did not 
respond to the letter.  In addition, with respect to VA's 
duty to assist the veteran, he was afforded a VA examination, 
the results of which will be reported below.  

The Board adds that general due process concerns have been 
satisfied in connection with this issue.  See 38 C.F.R. 
§ 3.103 (2003).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was afforded a hearing 
before the RO; he indicated in his August 2000 VA Form 9 that 
he did not want a Board hearing. 

Pertinent Law and Regulations 

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

Analysis 

For reasons which will be expressed in greater detail below, 
the Board finds that, as a matter of law, service connection 
for a respiratory disorder is not warranted.

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.  All three 
elements must be satisfied.

There is evidence of respiratory problems (although not a 
chronic respiratory disorder) during service.  The service 
medical records show that the veteran was treated during his 
period of service for various problems such as upper 
respiratory infection, viral syndrome, viral bronchitis, 
allergic bronchitis and influenza.  Similarly, private 
medical records from Park Med Ambulatory Care show diagnoses 
of an upper respiratory infection in July 1998, pneumonia in 
January 1999 and sinusitis in February 1999, when the veteran 
was serving on active duty.  Accordingly, the second Hickson 
element is satisfied.  

In essence, the outcome of the appeal as to this issue turns 
on the first Hickson element, the existence a current 
disability.  There does not appear to be a current 
respiratory disability, and the veteran has not contended 
that such disability currently exists.  

The evidence as to this point does not appear to be in 
dispute.  On what is identified as his retirement examination 
in December 1998, the veteran had normal findings for 
sinuses, mouth and throat, as well as lungs and chest.  The 
veteran was examined in conjunction with his claim.  A 
February 2000 general medical examination showed a history of 
bronchitis but with no infections since discharge.  It was 
noted in the examination report that the veteran denied a 
cough, shortness of breath, or wheezing.  He had not been 
prescribed any medications for pulmonary symptoms.  Pulmonary 
function tests in April 2000 were normal.  The diagnosis was 
no evidence of residual respiratory disease.  There is no 
subsequent medical evidence which is suggestive of the 
presence of pulmonary or respiratory disease.

Moreover, the veteran stated during his September 2000 RO 
hearing that he had not had any problem with bronchitis since 
1999.  He pointed to evidence showing treatment in service, 
but did not allege that he had been treated or that he had 
suffered symptoms of a respiratory disorder after service.  
The veteran has not subsequently indicated that he is 
currently having any pulmonary or respiratory problems.   As 
noted in the Board's VCAA discussion, the veteran was 
specifically asked to provide such evidence in the July 1, 
2003 VCAA letter, and he did not do so.

Accordingly, the evidence does not show that the has a 
current respiratory, disability, and the veteran himself does 
not appear to presently contend that he does.  The Board 
observes that although the veteran's accredited 
representative continued to refer to this issue, no specific 
argument has been presented on this point.  

The law clearly provides that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  In the absence of an identified respiratory 
disorder, service connection may not be granted.  See also  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

With respect to the third Hickson element, the evidence does 
not contain a medical nexus opinion which supports the claim.  
It logically follows that a current diagnosis of a disability 
is a fundamental prerequisite for an opinion linking a 
current disability to service and that in the absence of a 
current disability there could not be a nexus opinion.  

The Board observes in passing that although the veteran 
denied any current disability during his personal hearing, 
this does not amount to a withdrawal of his appeal as to that 
issue, because the formalities found in 38 C.F.R. 
§ 20.204(2003)  for a withdrawal have not been accomplished. 

In summary, for the reasons stated, the Board concludes that 
by operation of law, service connection may not be granted, 
absent evidence of a current disability and absent any 
contention on the part of the veteran that he has a current 
disability.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).

2.  Entitlement to an increased disability rating for a right 
shoulder disorder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased disability rating for a left 
shoulder disorder, currently evaluated as 10 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected right and left shoulder disorders, which 
are each currently evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2003).  He essentially 
contends that the symptomatology associated with these 
shoulder disorders is more severe than is contemplated by the 
currently assigned ratings.

While these issues have correctly been adjudicated and rated 
as separate disabilities, because the symptoms, contentions 
and rating criteria are similar, to avoid redundancy, the 
Board will address them in a common discussion.

The VCAA 

While the provisions of the VCAA are not applicable to the 
veteran's service connection claim, because it is undisputed 
that no current disability exists, with respect to the 
increased rating claims, the Board finds that the facts are 
at issue.  Accordingly, the Board has given consideration to 
the provisions of the VCAA.  
The provisions of the VCAA and the implementing regulations 
are, accordingly, applicable to these issues.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the June 
2000 and November 2000 rating decisions, by the July 2000 
statement of the case (SOC), and by the November 2000 and 
December 2003 supplemental statements of the case (SSOCs) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claims, and of the particular 
deficiencies in the evidence with respect to his claims.  

More significantly, the which letter was sent to the veteran 
on July 1, 2003, with a copy to his representative, was 
specifically intended to address the requirements of the 
VCAA.  Crucially, the veteran was informed by means of that 
letter as to what evidence he was required to provide and 
what evidence VA would attempt to obtain on his behalf.  The 
letter described the evidence already of record and notified 
the veteran of the evidence he needed to submit, i.e., 
evidence showing that his service connected disabilities had 
worsened.  It also referred the veteran to the February 2003 
SSOC, a copy of which was sent to him, for a list of the 
evidence considered by the RO in making its decision.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help the veteran get other 
relevant evidence, such as private medical records, 
employment records, lay statements, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  At the time of the 
December 2003 SSOC, the veteran had not responded to the July 
2003 notice letter, and it does not appear that he has 
responded since.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary of VA that is necessary to substantiate the claim, 
and it properly indicated which portion of that information 
and evidence is to be provided by the veteran and which 
portion the Secretary would attempt to obtain on behalf of 
the veteran.  The Board notes that, even though the letter 
requested a response within 30 days, the SSOC sent in 
December 2003 expressly notified the veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  

The Board notes that the fact that the veteran's claim was 
readjudicated by the RO in December 2003, prior to the 
expiration of the one-year period following the July 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.

In particular, the RO obtained the veteran's service medical 
records.  The veteran was afforded VA examinations in 
February, March  and April 2000.  The veteran submitted 
private medical records from Park Med Ambulatory Care at the 
time of his September 2000 hearing.  The veteran also 
submitted records from Aurora Health Care in November 2000.  
There is no indication that there exists any evidence which 
has a bearing on this case which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Pertinent law and regulations 

Increased disability ratings - in general 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2003) [general rating considerations; 
essentials of evaluative ratings].

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury, in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings.  38 C.F.R. § 4.20 (2003).

Specific schedular criteria will be discussed where 
appropriate below.

Rating musculoskeletal disabilities 

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2003).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

Factual background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1, 
4.41 (2003); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).

During service, the veteran complained of bilateral shoulder 
pain.  This did not appear to have been of traumatic origin.  
A MRI revealed subdeltoid bursitis of the left shoulder, and 
the veteran underwent a subacrimonial decompression in 1992.  
In 1998, he underwent the same procedure for his right 
shoulder. 

A February 2000 VA examiner found that range of motion of 
both shoulders was full, without hesitation or limitation.  
Examination of both shoulders found full abduction and 
flexion to 180 degrees, see 38 C.F.R. § 4.71, Plate I, as 
well as internal and external rotation.  An examination 
conducted in conjunction with a March 2000 EMG was found to 
be unremarkable in terms of range of motion.  
  
In October 2000, findings of the veteran's private physician, 
Dr. J.V.M. were that range of motion of the right shoulder 
was not limited.  

The veteran suffered a work-related injury in early October 
2000, which according to the medical records temporarily 
resulted in decreased range of motion of the right shoulder.  
Range of motion testing on October 2, 2000 revealed abduction 
and flexion motion to 130 degrees; however, pain was felt at 
about 90 degrees.  Internal and external rotation were 
diminished.  However, medical reports ten days after the 
injury showed that the restricted range of motion and other 
symptoms had abated.  Range of motion of the right shoulder 
was found not to be limited.  

Analysis

Mittleider concerns

The Board is initially presented with a record on appeal 
which demonstrates that, in addition to right and left 
shoulder disorders, the veteran has complained of numbness 
and tingling of the upper extremities; although it is also 
noted that there appears to be no diagnosed disability to 
account for those symptoms.  Service connection has 
specifically been denied for a disorder manifested by 
numbness and tingling in the upper extremities.  

Under VA law, the term "compensation" means a monthly benefit 
payable by the VA to a veteran because of a service-connected 
disability.  38 U.S.C.A. § 101(13).  Therefore, the Board 
cannot consider symptoms that are not associated with a 
service-connected disability in determining the amount of 
compensation to be awarded for the veteran's service 
connected shoulder disorders.  However, the Board is 
precluded from differentiating between symptomatology 
attributed to a non service-connected disability and a 
service-connected disability in the absence of medical 
evidence which does so.  Mittleider v. West, 11 Vet. App. 
181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).   

The objective evidence does not appear to support the 
veteran's contentions with respect to a neurologic disability 
of the upper extremities.  The April 2000 VA examiner found 
no disease to account for complaints of numbness and tingling 
or peripheral disease.  There was no electrophysiologic 
evidence of cervical radiculopathy or peripheral nerve injury 
found.  There is absolutely no evidence that the veteran's 
complaints of numbness and tingling in his upper extremities 
is in any way related to his shoulder disabilities.  
Therefore, in addressing the proper evaluation of the 
veteran's right and left shoulder disorders, the Board will 
not consider these complaints of numbness and tingling as 
part of the service-connected disorders.  

The Board also notes that an October 2, 2000 report from Dr. 
J.V.M. shows that the veteran suffered an injury to his right 
shoulder on that date, diagnosed as a right shoulder sprain 
or possible rotator cuff injury.  The veteran reported that 
he was lifting pipes from a forklift and placing them on the 
deck of a truck when he felt a pop in his right shoulder and 
had a moderate amount of pain.  This arguably represents an 
intercurrent work-related injury which is unrelated to the 
service-connected shoulder disabilities.  In any event, 
according to an October 12, 2000 report, the symptoms abated 
and there is no indication that they have reoccurred, so 
there is no need to apportion right shoulder disability among 
service-connected and non service-connected causes.  It is 
clear that the veteran had a rapid and nearly complete 
recovery from his October 2, 2000 right shoulder injury, and 
that the symptoms reported at the time of the injury are not 
reflective of the veteran's current disability picture.  

Assignment of diagnostic code 

The veteran's service-connected left shoulder disability is 
denominated subdeltoid bursitis, status post subacrimonial 
decompression.  The right shoulder disability is denominated 
subacrimonial abrasion, status post subacrimonial 
decompression.  Each disability is assigned a 10 percent 
rating under Diagnostic Codes 5299-5203.  See 38 C.F.R. § 
4.27, which provides that unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99".  See also 38 C.F.R. § 
4.20 (2003), rating by analogy, which has been discussed in 
the law and regulations section above.  The RO determined 
that the most closely analogous Diagnostic Code is 38 C.F.R. 
§ 4.71a, Diagnostic Code  
5203 [impairment of clavicle or scapula].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The April 2000 examiner described the nature of the veteran's 
injuries as post surgical repair of both shoulders: on the 
left, an open subacromial decompensation in October 1992; and 
on the right, an April 1998 arthroscopic subacromial 
decompression.  The current diagnosis was subacromial 
abrasion.

The RO has applied Diagnostic Code 5203 to rate both 
shoulders by analogy.  The veteran has not suggested that 
another diagnostic code would be more appropriate.  As noted 
above, any change in a diagnostic code by a VA adjudicator 
must be specifically explained.  Pernorio, 2 Vet. App. 625, 
629 (1992).  In this case, the Board can find no basis for a 
change in the diagnostic code applied by the RO.  Diagnostic 
Code 5203 appears to most closely match the evidence and 
reported symptomatology with respect to the veteran's right 
and left shoulders and the current diagnosis of subacromial 
abrasion.  

Although the Board has considered other potentially 
applicable diagnostic codes, none fits the facts in this case 
as well as Diagnostic Code 5203.  There is no evidence of 
arthritis [Diagnostic Code 5003] or of ankylosis [Diagnostic 
5200] with respect to wither shoulder.  In addition, there is 
no evidence of limitation of motion of shoulder [Diagnostic 
Code 5201], with the exception of the brief period after the 
post-service work-related injury, which quickly abated.  
There is no evidence of an of the pathology which would allow 
for rating under Diagnostic Code 5202 [other impairment], 
such as flail shoulder, false flail joint, fibrous union, 
recurrent dislocation or malunion.  Indeed the February 2000 
examiner found no gross deformity of either shoulder.

Accordingly, Diagnostic Code 5203 is the most appropriate as 
to these issues and the Board will apply it below.

Specific schedular criteria

Diagnostic Code 5203 [impairment of clavicle or scapula] 
provides the following levels of disability:  [Note: while 
ratings for the major and minor appendage are separately 
listed, they are in fact assigned the same rating under this 
diagnostic code; therefore, the Board has listed only a 
single percentage for each level.]



20% Dislocation;

20% Nonunion with loose movement;

10% Nonunion without loose movement;

10% Malunion.

Or rate by impairment of function of contiguous joint.

See 38 C.F.R. § 4.71a, Diagnostic Code 5203 (2003).

Schedular rating

The veteran is currently assigned a 10 percent rating for 
each shoulder.  By the veteran's account, the principal 
manifestations of his right and left shoulder disorders are 
pain and weakness.  In his notice of disagreement, he stated 
that he has pain and limitation of activity.  During his 
September 2000 hearing, he stated that he suffers bilateral 
shoulder weakness and soreness when performing tasks required 
in his job.  

In order to warrant a higher rating of 20 percent, the 
evidence must show either dislocation of the shoulder or 
nonunion of the joint with loose movement.  Such symptoms are 
not shown for either shoulder.  Indeed, the February 2000 
examiner identified no deformity of either shoulder, and 
there is no evidence to the contrary.

To reiterate, there is no specific finding of dislocation or 
nonunion of either shoulder, nor is there a history of such.  
The February 2000 general medical examination showed no gross 
deformity, warmth, tenderness or redness of either shoulder.  
There was full range of motion of all extremities without 
hesitation or limitation.  Examination of both shoulders 
found full range of motion and full abduction and flexion to 
180 degrees, as well as internal and external rotation.  The 
examiner noted mild crepitus of the left shoulder with 
passive range of motion.  There was no similar crepitus on 
the right.  Strength of all extremities was rated at 5 out of 
5.  

As noted above, the veteran suffered additional injury to his 
right shoulder on the job in October 2000.  However, an 
examination conducted on October 2, 2000, shortly after the 
injury, did not show evidence of dislocation or nonunion of 
the right shoulder.  Moreover, and significantly, when the 
veteran was reexamined ten days later on October 12, 2000 
range of motion of the right shoulder was not limited in any 
direction and was accomplished without pain.  Resistive 
abduction and external rotation were also done without pain 
and with fairly good strength.  There was no finding of 
dislocation or nonunion of the right shoulder.  There is no 
more recent evidence which indicates that the shoulder 
pathology is different from that identified in February 2000.  
Thus, setting aside whether the October 2000 symptoms could 
be deemed to be service connected, it is clear that the 
problem was temporary and quickly resolved.  

In sum, the evidence of record simply does not support a 
higher rating based on the criteria enumerated under the 
schedular criteria found in Diagnostic Code 5203.  The 
evidence does not show dislocation or nonunion of either 
shoulder, nor does the veteran so contend.  Nor is there any 
other readily identifiable pathology.

The Board has considered the Court's holding in Mauerhan v. 
Principi, 16 Vet. App. 436 (2002), which provides that, the 
use of the term "such as" in the rating criteria demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
However, Mauerhan dealt with the rating schedule governing 
mental disorders.  In the case of Diagnostic Code 5203, no 
such qualifiers are used.  The criteria enumerated under 
Diagnostic Code 5203 are unambiguous.  When terms of 
regulation are unambiguous, "no further inquiry is usually 
required".  See Mauerhan, 16 Vet. App. at 442, citing Glover 
v. West, 185 F.3d 1328 (Fed. Cir. 1999).  In any event, as 
explained above there is no clinically identified pathology 
which would lead the Board to believe that a rating higher 
than 10 percent should be assigned for each shoulder. 


De Luca considerations 

In addition to the schedular criteria, the Board must also 
address the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2003).  
See DeLuca, supra.  The Board notes that the veteran 
specifically requested consideration of symptoms under 
38 C.F.R. § 4.40 in his notice of disagreement.   As 
discussed elsewhere in this decision, the veteran has 
indicated that his bilateral shoulder disabilities cause him 
discomfort and functional limitation.  Thus, consideration of 
38 C.F.R. §§ 4.40 and 4.45 is warranted.

As discussed above, the February 2000 general medical 
examination showed full range of motion at both shoulders.  
Moreover, the veteran stated that he had no pain of the left 
shoulder with full range of motion.  The veteran stated that 
he had decreased strength, explaining that prior to surgery 
on the left shoulder, he was able to do 20 pull-ups without 
difficulty and after surgery he could only do 10.  He 
described a slight decrease in strength of the right 
shoulder, but he felt that when both shoulders were 
considered, strength was significantly decreased.  Prior to 
right arm surgery he could do 10 pull ups and now can do only 
7.  

The objective findings of the February 2000 examination 
showed strength of all extremities rated at 5 out of 5.  [It 
appears that the medical standard used by the examiner was 
less rigorous than how many pull-ups one can accomplish.]

A March 2000 EMG report included an examination of the 
shoulders.  There was no gross atrophy of the upper extremity 
musculature, and the deltoid and triceps did not appear to be 
atrophied and were symmetrical.  There was no clear atrophy 
of the biceps.  Functional muscle group testing demonstrated 
normal 5 out of 5 muscle strength in the muscles of the arm, 
including the shoulder abductors and shoulder flexion.  
Scapulohumeral motion was both normal and symmetrical.  
Physical examination was unremarkable in terms of range of 
motion, strength, sensation or muscle stretch reflexes.  

As noted above, the veteran suffered a work related injury to 
his right shoulder in October 2000.  By October 12, 2000, 
objective findings showed no muscle atrophy in the right 
shoulder.  Range of motion of the right shoulder was not 
limited in any direction and was accomplished without pain.  
Resistive abduction and external rotation were also done 
without pain and with fairly good strength.  

Having carefully evaluated this evidence, the Board concludes 
that, currently and overall, the evidence does not show such 
factors as would warrant an increased disability rating based 
on additional functional impairment due to pain, weakness, 
fatigability or incoordination on motion under 38 C.F.R. §§ 
4.40 and 4.45 (2003).  
Indeed, the veteran appears to be functioning quite well, and 
clinical evaluations reflect this.  Shoulder motion and 
strength appear to be virtually normal.  

The Board is of course aware of the veteran's contentions 
concerning the severity of his service-connected shoulder 
disorder symptomatology.  However, although the veteran is 
competent to report his symptoms, like all evidence his self-
reports must be evaluated in the light of the entire record.  
The Board believes that the objective evidence of record 
outweighs the veteran's statements.  

The Board acknowledges that the veteran's shoulder disorders 
have resulted in a diminished capacity for certain kinds of 
tasks involving his shoulders.  As stated by the veteran in 
his hearing, he is able to do only 7 pull-ups now as compared 
to 20 in service.  He also experiences difficulty in 
performing certain work related tasks, such as turning a 
wrench.  It is certainly understandable that the veteran 
views such diminishment in capacity as being sufficient to 
warrant a disability rating higher than 10 percent.  However, 
the Board believes that the objective clinical evidence in 
this case does not establish the level of symptomatology as 
would warrant a rating higher than 10 percent for either 
shoulder.  As discussed above, the medical evidence 
demonstrates little if any diminution of function in either 
shoulder.  Indeed, the fact that the veteran can perform 
pull-ups, although not as many as he would like, weighs 
against his claim that his shoulder disabilities warrant more 
than the combined 20 percent which has already been assigned. 

The Board wishes to emphasize that it certainly does not 
discount the veteran's statements to the effect that his 
shoulders cause him problems; however, this is recognized by 
the assignment of 10 percent ratings for each shoulder 
disability.
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. 

Fenderson considerations 

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
right and left shoulder disabilities have not changed 
appreciably since he left service.  As noted above, there 
appears to have been none of the symptoms which would allow 
for the assignment of a 20 percent or higher disability 
rating at any time during the period of time here under 
consideration.  Based on the record, the Board finds that a 
10 percent disability rating is properly assigned for each 
shoulder for the entire period since May 1, 1999, the day 
after the veteran retired from military service.  Cf. 
38 C.F.R. § 3.400 (2003).   

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
ratings for his service-connected right and left shoulder 
disorders.  The benefits sought on appeal are accordingly 
denied.






CONTINUED ON NEXT PAGE



ORDER

Service connection for a respiratory disorder is denied.

The claim of entitlement to an increased disability rating 
for the service-connected  right shoulder disorder is denied.

The claim of entitlement to an increased disability rating 
for the service-connected  left shoulder disorder is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

